Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Hickman appeals the district court’s order denying his “Motion Nunc Pro Tunc for Review of Sentence.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hickman, No. 5:93-cr-00144-BO-3, 2011 WL 284169 (E.D.N.C. Jan. 25, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.